Filed 2/8/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 13







Eric J. Rudolph, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20100249







Appeal from the District Court of Dickey County, Southeast Judicial District, the Honorable Mikal Simonson, Judge.



AFFIRMED.



Per Curiam.



Jason M. Hastings, Hastings Law, L.L.C., P.O. Box 196, 123 East Lincoln Avenue, Fergus Falls, Minnesota 56538, for petitioner and appellant.



Jonathan R. Byers, Assistant Attorney General, Office of Attorney General, 600 East Boulevard Avenue, Bismarck, N.D. 58505-0040, for respondent and appellee.

Rudolph v. State

No. 20100249



Per Curiam.

[¶1]	Eric Rudolph appeals the district court’s order summarily dismissing his petition for post-conviction relief.  The issue Rudolph preserved for appeal was that the district court’s amended judgment increasing his sentence from five years to seven years violated his right against double jeopardy.  We summarily affirm the district court’s order under N.D.R.App.P. 35.1(a)(2) and (6).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner